Case 2:19-cv-09771-KSH-CLW Document 1 Filed 04/12/19 Page 1 of 11 PageID: 1



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
___________________________________
DATARAM NARAIN, SHELLY NARAIN :
And KATELYN NARAIN                  :
                  Plaintifs,        :   CIVIL ACTION NO.:
                                    :
            v.                      :
                                    :   JURY TRIAL DEMANDED
OLIVER RHODEN, NEW PRIME, INC., :
JOHN DOES 1-5 and JOHN DOES 6-10    :
                  Defendants.       :
__________________________________ :

                              NOTICE OF REMOVAL OF ACTION

        Defendant, New Prime, Inc. by and through its attorneys, Salmon Ricchezza Singer &

Turchi, LLP, respectfully aver as follows:

        1.        On or around March 4, 2019, Plaintiffs commenced a civil action against

defendants in Superior Court of New Jersey in Bergen County, New Jersey. See Exhibit “A” –

Plaintiffs’ Summons and Complaint.

        2.        The Summons and Complaint were received by defendant, New Prime, Inc., no

earlier than March 15, 2019.

        3.        Upon information and belief, defendant Oliver Rhoden, has not been served with

the Summon and Complaint.

        4.        Thus, this Notice of Removal is filed within the time provided by 28 U.S.C.

§1446(b).

        5.        This action satisfies the requirements for removal within the meaning of 28

U.S.C. §1332 in that:

                  a)     Plaintiffs’ and Defendants’ citizenships are diverse;




{00355656.DOCX}
Case 2:19-cv-09771-KSH-CLW Document 1 Filed 04/12/19 Page 2 of 11 PageID: 2



                         1)     Plaintiffs are residents and citizen of the State of Connecticut.

                  According to the Complaint, plaintiff resides at 198 Devonshire Court, in

                  Madison, Connecticut.

                         2)     Defendants are citizens of a state other than Connecticut or New

                  Jersey. Defendant, New Prime, Inc. is a corporation incorporated under the laws

                  of the State of Nebraska with its principal place of business in Springfield,

                  Missouri.

                         3) Defendant, Oliver Rhoden, is a resident and citizen of the state of North

                  Carolina.

                  b)     The amount in controversy exceeds $75,000, exclusive of interest and

        costs. In the Complaint, plaintiffs claim damages for the following:

                     9. As a result of Defendants’ negligence and carelessness, the
             Plaintiffs were caused to sustain injuries in and about their bodies, and
             extremities, which injuries are or may be serious, severe and permanent within
             a reasonable degree medical certainty, and which injuries may include mental
             anguish; Plaintiffs may have been and may continue to be prevented from
             attending to their usual activities, duties, and occupations.

                    10. As a result of defendants’ negligence, Plaintiffs have and may
             continue to suffer great physical pain and mental anguish.

                     11. As a result of Defendants’ negligence, Plaintiffs have incurred and
             may continue to incur various medical expenses in and about an effort to cure
             Plaintiffs of the aforesaid injuries, and have outstanding medical bills that
             have not been paid and remain outstanding.


See Exhibit “A” – Plaintiffs’ Complaint at paragraphs 9-11.

        6.        Therefore, a fair reading of the Complaint reveals that an amount in excess of

$75,000 is at controversy in this suit.




{00355656.DOCX}
                                                  2
Case 2:19-cv-09771-KSH-CLW Document 1 Filed 04/12/19 Page 3 of 11 PageID: 3



        WHEREFORE, defendant, New Prime Inc., respectfully requests that the above action

now pending in the Superior Court of New Jersey in Bergen County, New Jersey, be removed

therefrom to this Court.

                                   Respectfully submitted,

                                   SALMON RICCHEZZA SINGER & TURCHI, LLP


                                   By:    /s/Dawn Jennings
                                          Dawn L. Jennings
                                          Jon Michael Dumont
                                          123 Egg Harbor Road, Suite 406
                                          Sewell, NJ 08080
                                          (856) 354-8074
                                          jdumont@srstlaw.com
                                          djennings@srstlaw.com
                                          Attorneys for Defendants

Dated: April 12, 2019




{00355656.DOCX}
                                             3
Case 2:19-cv-09771-KSH-CLW Document 1 Filed 04/12/19 Page 4 of 11 PageID: 4




                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the within-captioned

Notice of Removal of Action was served on the below listed counsel of records via first-class

U.S. mail, postage prepaid, upon:


                                 Kevin Riechelson, Esquire
                         Law Offices of Kamensky Cohen Riechelson
                                   194 South Broad Street
                                     Trenton, NJ 08608
                                   Attorneys for Plaintiffs


                                    SALMON RICCHEZZA SINGER & TURCHI, LLP


                                    By: _/s/ Dawn Jennings__________________________
                                            Dawn L. Jennings


Dated: April 12, 2019




{00355656.DOCX}
Case 2:19-cv-09771-KSH-CLW Document 1 Filed 04/12/19 Page 5 of 11 PageID: 5




                  EXHIBIT “A”




{00355656.DOCX}
Case 2:19-cv-09771-KSH-CLW Document 1 Filed 04/12/19 Page 6 of 11 PageID: 6
Case 2:19-cv-09771-KSH-CLW Document 1 Filed 04/12/19 Page 7 of 11 PageID: 7
Case 2:19-cv-09771-KSH-CLW Document 1 Filed 04/12/19 Page 8 of 11 PageID: 8
Case 2:19-cv-09771-KSH-CLW Document 1 Filed 04/12/19 Page 9 of 11 PageID: 9
Case 2:19-cv-09771-KSH-CLW Document 1 Filed 04/12/19 Page 10 of 11 PageID: 10
Case 2:19-cv-09771-KSH-CLW Document 1 Filed 04/12/19 Page 11 of 11 PageID: 11
